GENERAL

                            EXAS




Honorable J. D, Crow
County Attorney
.Hemphill County
Box 216
Canadian, Texas 79014
                            Opinion No. C-616
                           Ret     Authority of county attorney
                                   to bring removal proceedings
                                   against the city attorney of
Dear Mr. Crow:                     a general law city.
       You have requested our opinion concerning your au-.
thority to bring removal proceedings against a city attorney
of a city incorporated under the general laws of the State
of Texas.
       Article 1006, Vernon's Civil Statutes, applicable to
general law cities, provides as follows:
             "The city council shall have power to
       remove any officer for incompetency, cor-
       ruption, misconduct or malfeasance in of-
       fice, after due notice  and an opportunity
       to be heard in his defense. The city coun-
       cil shall also have power at any time to
       remove any officer of the corporation elect-
       ed by them, by resolution declaratory of its
       want of confidence in said officer; provided
       that two-thirds of the aldermen elected vote
       in favor of said resolution."
       In Attorney General's Opinion m-1398 (1962), it was
held that it was not the duty of the county attorney or dis-
trlct attorney to institute a suit for removal of an official
of the governing body of a city incorporated under the general
laws of Texas, We are not aware of any constitutional or statu-
tory provision authorizing either the county attorney, district
attorney or Attorney General to bring removal proceedings against
an official of a city incorporated under the general laws of the
State of Texas. Therefore, it is our opinion that the provisiosns

                           -2992-
Hon. J. D. Crow, page 2 (C-616)


of Article 1006, Vernon's Civil Statutes, is the exclusive
removal statute for city officials of general law cities.
       You are therefore advised that you do not have author-
ity to bring removal proceedings against a city  attorney   of
a general law city. For a discussion of the powers of the
county attorney and Attorney General to institute ouster pro-
ceedings, see Garcia v. Laughlin, 1 5 Tex. 261, 28 S.W.2d
;z; (1956), and State v. .Harney,16 2 S.W.2d 55 (19.? 2), error
   ., w.0.m.
       In view of our answer, we are not authorized to ad-
vise you as to whether a city attorney appointed pursuant
to the provisions of Article 977, Vernon's Civil Statutes,
is an officer within the meaning of Article 988, Vernon's
Civil~Statutes, nor other related questions, in view of the
provisions of Article 4399, Vernon's Civil Statutes.
                            SUMMARY
       A county attorney is not authorized to bring
       ouster proceedings against a city attorney of
       a city incorporated under the general laws of
       the State of Texas.
                                  Very truly yours,
                                  WAGGONER CARR
                                  Attorney General




                                     Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Malcolm Quick
Phillip Crawford
Gordon Houser
Pat Bailey
APPROVED FOR TBE ATTORREY GENERAL
By: T. B Wright

                          -2993-